     CASE 0:17-cr-00318-SRN-DTS Document 677 Filed 07/01/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                      Case No. 17-CR-318(3) (SRN/DTS)

                      Plaintiff,
           v.                                                ORDER

 DONTE CARNELL ROBINSON,

                      Defendant.


      This matter is before the Court on Defendant Donte Carnell Robinson’s pro se

motion for compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A). [Doc. No. 640.]

On June 2, 2020, Mr. Robinson’s counsel filed a supplemental memorandum in further

support of his pro se motion for compassionate release. (“Supplemental Memorandum”

[Doc. No. 650].) Although the Government filed an opposition to Mr. Robinson’s pro se

motion, ([Doc. No. 642]), it has not otherwise responded to the Supplemental

Memorandum.

      Accordingly, the Government may file a response to the Supplemental

Memorandum on or before July 9, 2020. As of July 10, 2020, Defendant’s motion will

be deemed submitted and taken under advisement by the Court.

      IT IS SO ORDERED.

Dated: July 1, 2020                            s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
